Gerard




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      August 7, 2014

                                   No. 04-14-00301-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

                                    Gerard CORTES,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-05707
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
     The Appellee’s Unopposed Frist Motion to Extend Time to File Brief is GRANTED IN
PART. The appellee’s brief is due on August 25, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court